Citation Nr: 0000500	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-37 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
headaches, a low back disability, bilateral hearing loss, a 
bilateral wrist disability, a bilateral ankle disability, a 
left knee disability, a right knee disability, and a skin 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran had active service from September 1989 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1996.  In his substantive appeal received in August 
1996, the veteran checked the boxes on the form requesting a 
hearing at the RO before a member of the Board.  In addition, 
in writing, he stated that he wished to appear before a 
hearing officer.  In February 1997, the veteran canceled the 
scheduled hearing before the hearing officer.  However, there 
is no indication that the veteran wished to forego his right 
to a hearing before a member of the Board.  A letter 
requesting clarification was sent to him in October 1999.  
This letter also informed him that if he did not respond 
within 30 days, it would be assumed that he still wanted a 
hearing.  The veteran did not respond, and, accordingly, he 
must be scheduled for a hearing before a member of the Board 
at the RO, as he requested in his substantive appeal.  
Consequently, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing, to be held at the RO, before a 
member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




